

Exhibit 10.2


WESTROCK COMPANY
2016 INCENTIVE STOCK PLAN







--------------------------------------------------------------------------------





Table of Contents
Page
§ 1. BACKGROUND AND PURPOSE        1
§ 2. DEFINITIONS        1
2.1    Affiliate        1
2.2    Board        1
2.3    Cash Bonus Incentive        1
2.4    Cash Bonus Incentive Certificate        1
2.5    Change Effective Date        1
2.6    Change in Control        1
2.7    Code        2
2.8    Committee        2
2.9    Company        2
2.10    Eligible Director        3
2.11    Eligible Employee        3
2.12    Fair Market Value        3
2.13    ISO        3
2.14    1933 Act        3
2.15    1934 Act        3
2.16    Non-ISO        3
2.17    Option        3
2.18    Option Certificate        3
2.19    Option Price        3
2.20    Parent        3
2.21    Plan        3
2.22    Rule 16b-3        4
2.23    SAR Value        4
2.24    Stock        4
2.25    Stock Appreciation Right        4
2.26    Stock Appreciation Right Certificate    4
2.27    Stock Grant        4
2.28    Stock Grant Certificate        4
2.29    Stock Unit Grant        4
2.30    Subsidiary        4
2.31    Ten Percent Shareholder        4
§ 3. SHARES AND GRANT LIMITS        4
3.1    Shares Reserved        4
3.2    Source of Shares        5
3.3    Use of Proceeds        5
3.4    Grant Limits        5
§ 4. EFFECTIVE DATE        5





--------------------------------------------------------------------------------




§ 5. COMMITTEE        5
§ 6. ELIGIBILITY        6
§ 7. OPTIONS        6
7.1    Committee Action        6
7.2    $100,000 Limit        6
7.3    Option Price        7
7.4    Payment        7
7.5    Exercise        7
§ 8. STOCK APPRECIATION RIGHTS        8
8.1    Committee Action        8
8.2    Terms and Conditions        8
8.3    Exercise        9
§ 9. STOCK GRANTS        9
9.1    Committee Action        9
9.2    Conditions        9
9.3    Dividends, Voting Rights and Creditor Status    10
9.4    Satisfaction of Forfeiture Conditions    11
9.5    Performance-Based Grants and Cash Bonus Incentives    11
§ 10. NON-TRANSFERABILITY        13
§ 11. SECURITIES REGISTRATION        13
§ 12. LIFE OF PLAN        14
§ 13. ADJUSTMENT        14
13.1    Capital Structure        14
13.2    Available Shares        15
13.3    Transactions Described in § 424 of the Code    15
13.4    Fractional Shares        15
§ 14. CHANGE IN CONTROL        16
14.1    General Rules        16
14.2    Exception to General Rules        17
§ 15. AMENDMENT OR TERMINATION        17
§ 16. MISCELLANEOUS        17
16.1    Shareholder Rights        17
16.2    No Contract of Employment        18
16.3    Withholding        18
16.4    Compensation Recoupment Policy        18
16.5    Construction        18
16.6    Other Conditions        18
16.7    Rule 16b-3        19
16.8    Section 409A        19
16.9    Coordination with Employment Agreements and Other Agreements    19


ii

--------------------------------------------------------------------------------





§ 1.
BACKGROUND AND PURPOSE
The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants, Stock Unit Grants and Cash Bonus Incentives to Eligible
Employees and Eligible Directors in order (1) to attract and retain Eligible
Employees and Eligible Directors, (2) to provide an additional incentive to each
Eligible Employee or Eligible Director to work to increase the value of Stock
and (3) to provide each Eligible Employee or Eligible Director with a stake in
the future of the Company which corresponds to the stake of each of the
Company’s shareholders.
§ 2.
DEFINITIONS
2.1    Affiliate -- means any organization (other than a Subsidiary) that would
be treated as under common control with the Company under § 414(c) of the Code
if “50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
2.2    Board -- means the Board of Directors of the Company.
2.3    Cash Bonus Incentive -- means a cash bonus incentive granted under
Section 9.5.
2.4    Cash Bonus Incentive Certificate -- means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Cash
Bonus Incentive granted under this Plan.
2.5    Change Effective Date -- means either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.
2.6    Change in Control -- means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the 1934 Act as in effect at the time of
such “change in control”, provided that a change in control shall in all events
be deemed to have occurred at such time as
(a)
any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
1934 Act) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor to the Company;






--------------------------------------------------------------------------------




(b)
during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period;

(c)
the consummation of any reorganization, merger, consolidation or share exchange
which results in the common stock of the Company being changed, converted or
exchanged into or for securities of another corporation (other than a merger
with a wholly-owned subsidiary of the Company) or any dissolution or liquidation
of the Company or any sale or the disposition of 50% or more of the assets or
business of the Company; or

(d)
the consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of the Company immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 2.4(d)(A) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned shares of the Company common stock immediately before the consummation of
such transaction, provided (C) the percentage described in § 2.4(d)(A) of the
beneficially owned shares of the successor or survivor corporation and the
number described in § 2.4 (d)(B) of the beneficially owned shares of the
successor or survivor corporation shall be determined exclusively by reference
to the shares of the successor or survivor corporation which result from the
beneficial ownership of shares of common stock of the Company by the persons
described in § 2.4(d)(A) immediately before the consummation of such
transaction.

2.7    Code -- means the Internal Revenue Code of 1986, as amended.
2.8    Committee -- means a committee of the Board which shall have at least 2
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3 and an “outside director” under § 162(m) of the Code.


2

--------------------------------------------------------------------------------




2.9    Company -- means WestRock Company and any successor to WestRock Company.
2.10    Eligible Director -- means any member of the Board who is not an
employee of the Company or a Parent or Subsidiary or affiliate (as such term is
defined in Rule 405 of the 1933 Act) of the Company.
2.11    Eligible Employee -- means an employee of the Company or any Subsidiary
or Parent or Affiliate to whom the Committee decides for reasons sufficient to
the Committee to make a grant under this Plan. For purposes of the Plan, an
employee of any single-member limited liability company that is disregarded as a
separate entity for federal income tax purposes will be considered to be
employed by the entity that owns such limited liability company.
2.12    Fair Market Value -- means, as of any date on which the fair market
value of the stock is to be determined, either (a) the closing price on such
date for a share of Stock as reported on the New York Stock Exchange or other
national exchange on which the Shares are then traded, or, if no such closing
price is available on such date, (b) such closing price for the immediately
preceding business day, or, if no such closing price or if no such price
quotation is available, (c) the price which the Committee acting in good faith
determines through any reasonable valuation method that a share of Stock might
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.
2.13    ISO -- means an option granted under this Plan to purchase Stock which
is intended to satisfy the requirements of an “incentive stock option” under
§ 422 of the Code.
2.14    1933 Act -- means the Securities Act of 1933, as amended.
2.15    1934 Act -- means the Securities Exchange Act of 1934, as amended.
2.16    Non-ISO -- means an option granted under this Plan to purchase Stock
which is not intended to satisfy the requirements of § 422 of the Code.
2.17    Option -- means an ISO or a Non-ISO which is granted under § 7.
2.18    Option Certificate -- means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option granted
under this Plan.
2.19    Option Price -- means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.
2.20    Parent -- means any corporation which is a parent corporation (within
the meaning of § 424(e) of the Code) of the Company.


3

--------------------------------------------------------------------------------




2.21    Plan -- means this WestRock Company 2016 Incentive Stock Plan as
effective as of the date approved by the shareholders of the Company and as
amended from time to time thereafter.
2.22    Rule 16b-3 -- means the exemption under Rule 16b-3 to Section 16(b) of
the 1934 Act or any successor to such rule.
2.23    SAR Value -- means the value assigned by the Committee to a share of
Stock in connection with the grant of a Stock Appreciation Right under § 8.
2.24    Stock -- means the common stock at par value $ .01 per share, of the
Company.
2.25    Stock Appreciation Right -- means a right which is granted under § 8 to
receive a payment equal to the appreciation in a share of Stock from the date of
grant.
2.26    Stock Appreciation Right Certificate -- means the certificate (whether
in electronic or written form) which sets forth the terms and conditions of a
Stock Appreciation Right which is not granted as part of an Option.
2.27    Stock Grant -- means a grant under § 9 which is designed to result in
the issuance of the number of shares of Stock described in such grant rather
than a payment in cash based on the Fair Market Value of such shares of Stock.
2.28    Stock Grant Certificate -- means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.
2.29    Stock Unit Grant -- means a grant under § 9 which is designed to result
in the payment of cash based on the Fair Market Value of the number of shares of
Stock described in such grant rather than the issuance of the number of shares
of Stock described in such grant.
2.30    Subsidiary -- means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company. For purposes of the
Plan, a “corporation” includes any noncorporate entity that is treated as a
corporation under §7701 of the Code.
2.31    Ten Percent Shareholder -- means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.


4

--------------------------------------------------------------------------------




§ 3.
SHARES AND GRANT LIMITS
3.1    Shares Reserved. There shall (subject to § 13) be reserved for issuance
under this Plan 9,600,000 shares of Stock.
3.2    Source of Shares. The shares of Stock described in § 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock Appreciation Right or issued pursuant to a Stock Grant, and any such
shares of stock which are issued pursuant to an Option, a Stock Appreciation
Right or a Stock Grant which are forfeited thereafter shall again become
available for issuance under this Plan. If the Option Price under an Option is
paid in whole or in part in shares of Stock, if shares of Stock are tendered to
or withheld by the Company in satisfaction of any condition to a Stock Grant, if
shares of Stock are tendered to or withheld by the Company to satisfy any tax
withholding under § 16.3, such shares thereafter shall not become available for
future grants under this Plan. Finally, if shares are issued or cash is paid
pursuant to the exercise of a Stock Appreciation Right, the number of shares
deemed issued upon such exercise for purposes of this § 3.2 shall be the full
number of shares with respect to which appreciation is measured under the
exercised Stock Appreciation Right.
3.3    Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.
3.4    Grant Limits. No Eligible Employee or Eligible Director in any calendar
year shall be granted an Option to purchase (subject to § 13) more than 750,000
shares of Stock or a Stock Appreciation Right based on the appreciation with
respect to (subject to § 13) more than 750,000 shares of Stock, and no Stock
Grant or Stock Unit Grant shall be made to any Eligible Employee or Eligible
Director in any calendar year where the Fair Market Value of the Stock subject
to such grant on the date of the grant exceeds $15,000,000. If the Committee
pays a cash bonus to an Eligible Employee or Eligible Director pursuant to a
Cash Bonus Incentive granted under § 9.5(a), such cash bonus paid in any
calendar year to any individual shall not exceed $15,000,000. The number of
shares of Stock issuable under ISOs shall not exceed the number of shares set
forth in Section 3.1.
§ 4.
EFFECTIVE DATE
The effective date of this Plan shall be the date the shareholders of the
Company (acting at a duly called meeting of such shareholders) approve the
adoption of this Plan.


5

--------------------------------------------------------------------------------




§ 5.
COMMITTEE
This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Eligible Director and on each
other person directly or indirectly affected by such action. Furthermore, the
Committee as a condition to making any grant under this Plan to any Eligible
Employee or Eligible Director shall have the right to require him or her to
execute an agreement which makes the Eligible Employee or Eligible Director
subject to non-competition provisions and other restrictive covenants which run
in favor of the Company. Subject to the limitations of the Delaware Corporation
Law, the Committee may delegate its authority under the Plan to one or more
officers of the Company.
§ 6.
ELIGIBILITY
Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Eligible
Employees and all Eligible Directors shall be eligible for the grant of Non-ISOs
and Stock Appreciation Rights and for Stock Grants, Stock Unit Grants and Cash
Bonus Incentives under this Plan.
§ 7.
OPTIONS
7.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Options to Eligible Employees and to Eligible Directors
under this Plan from time to time to purchase shares of Stock, but the Committee
shall not (subject to § 13) take any action, whether through amendment,
cancellation, replacement grants, or any other means, to reduce the Option Price
of any outstanding Options absent approval of the Company’s shareholders or to
effect a cash buyout of any outstanding Option which has an Option Price per
share in excess of the then Fair Market Value per share. Each grant of an Option
to an Eligible Employee or Eligible Director shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, (a) if the Committee grants an ISO and a
Non-ISO to an Eligible Employee on the same date, the right of the Eligible
Employee to exercise the ISO shall not be conditioned on his or her failure to
exercise the Non-ISO and (b) if the only condition to exercise of the Option is
the completion of a period of service, such period of service shall be no less
than the one (1) year period which starts on the date as of which the Option is
granted unless the Committee determines


6

--------------------------------------------------------------------------------




that a shorter period of service (or no period of service) better serves the
Company’s interest.
7.2    $100,000 Limit. No Option shall be treated as an ISO to the extent that
the aggregate Fair Market Value of the Stock subject to the Option which would
first become exercisable in any calendar year exceeds $100,000. Any such excess
shall instead automatically be treated as a Non-ISO. The Committee shall
interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.
7.3    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted; provided, however, if the Option is an ISO granted
to an Eligible Employee who is a Ten Percent Shareholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted.
7.4    Payment. The Option Price shall be payable in full upon the exercise of
any Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either (a) in cash, or (b) by check,
or (c) in Stock which is acceptable to the Committee, or (d) through any
cashless exercise procedure which is effected by an unrelated broker through a
sale of Stock in the open market and which is acceptable to the Committee, or
(e) through any cashless exercise procedure which is acceptable to the
Committee, or (f) in any combination of such forms of payment. Any payment made
in Stock shall be treated as equal to the Fair Market Value of such Stock on the
date the certificate for such Stock (or proper evidence of such certificate) is
presented to the Committee or its delegate in such form as acceptable to the
Committee. Any method for the payment of the Option Price permitted pursuant to
this § 7.4 may be used for the payment of any withholding requirements under §
16.3. Each Option Certificate shall be deemed to include the right to pay the
Option Price in accordance with the procedure described in § 7.4(c) or § 7.4(e).
7.5    Exercise.
(a)
Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of

(1)
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Eligible Employee is a Ten Percent Shareholder on
the date the Option is granted, or



7

--------------------------------------------------------------------------------




(2)
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an Eligible
Employee who is not a Ten Percent Shareholder on the date the Option is granted.

(b)
Termination of Status as Eligible Employee or Eligible Director. Subject to §
7.5(a), an Option Certificate may provide for the exercise of an Option after an
Eligible Employee’s or an Eligible Director’s status as such has terminated for
any reason whatsoever, including death or disability.

§ 8.
STOCK APPRECIATION RIGHTS
8.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Eligible Employees and to
Eligible Directors under this Plan from time to time, but the Committee shall
not (subject to § 13) take any action, whether through amendment, cancellation,
replacement grants, or any other means, to reduce the SAR Value of any
outstanding Stock Appreciation Rights absent approval of the Company’s
shareholders or to effect a cash buyout of any outstanding Stock Appreciation
Rights which has an SAR Value per share in excess of the then Fair Market Value
per share of Stock on which the right to appreciation is based. Each Stock
Appreciation Right grant shall be evidenced by a Stock Appreciation Right
Certificate or, if such Stock Appreciation Right is granted as part of an
Option, shall be evidenced by the Option Certificate for the related Option.
8.2    Terms and Conditions.
(a)
Stock Appreciation Right Certificate. If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Eligible Employee’s or Eligible
Director’s right to appreciation shall be based and the SAR Value of each share
of Stock. Such SAR Value shall be no less than the Fair Market Value of a share
of Stock on the date that the Stock Appreciation Right is granted. The Stock
Appreciation Right Certificate shall set forth such other terms and conditions
for the exercise of the Stock Appreciation Right as the Committee deems
appropriate under the circumstances, but no Stock Appreciation Right Certificate
shall make a Stock Appreciation Right exercisable on or after the date which is
the tenth anniversary of the date such Stock Appreciation Right is granted.



8

--------------------------------------------------------------------------------




(b)
Option Certificate. If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee’s or
Eligible Director’s right to appreciation shall be based shall be the same as
the number of shares of Stock subject to the related Option, and the SAR Value
for each such share of Stock shall be no less than the Option Price under the
related Option. Each such Option Certificate shall provide that the exercise of
the Stock Appreciation Right with respect to any share of Stock shall cancel the
Eligible Employee’s or Eligible Director’s right to exercise his or her Option
with respect to such share and, conversely, that the exercise of the Option with
respect to any share of Stock shall cancel the Eligible Employee’s or Eligible
Director’s right to exercise his or her Stock Appreciation Right with respect to
such share. A Stock Appreciation Right which is granted as part of an Option
shall be exercisable only while the related Option is exercisable. The Option
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances.

(c)
Minimum Period of Service. If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one (1) year period which starts on the date
as of which the Stock Appreciation Right is granted unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company’s interest.

8.3    Exercise. A Stock Appreciation Right shall be exercisable only when the
Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates. An Eligible Employee or Eligible Director upon the
exercise of his or her Stock Appreciation Right shall receive a payment from the
Company in cash or in Stock issued under this Plan, or in a combination of cash
and Stock, and the number of shares of Stock issued shall be based on the Fair
Market Value of a share of Stock on the date the Stock Appreciation Right is
exercised. The Committee acting in its absolute discretion shall have the right
to determine the form and time of any payment under this § 8.3.
§ 9.
STOCK GRANTS
9.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to make Stock Grants and Stock Unit Grants to Eligible Employees
and to Eligible Directors. Each Stock Grant and each Stock Unit Grant shall be


9

--------------------------------------------------------------------------------




evidenced by a Stock Grant Certificate, and each Stock Grant Certificate shall
set forth the conditions, if any, under which Stock will be issued under the
Stock Grant or cash will be paid under the Stock Unit Grant and the conditions
under which the Eligible Employee’s or Eligible Director’s interest in any Stock
which has been issued will become non-forfeitable. As determined by the
Committee, a Stock Grant may result in either (a) an immediate transfer of
shares of Stock to Eligible Employee or Eligible Director under Section 9.2(b),
subject to the requirement that such shares be returned to the Company upon any
conditions imposed by the Committee, or (b) a transfer of shares of Stock only
upon the satisfaction of any conditions imposed by the Committee pursuant to
Section 9.2(a).
9.2    Conditions.
(a)
Conditions to Issuance of Stock. The Committee acting in its absolute discretion
may make the issuance of Stock under a Stock Grant subject to the satisfaction
of one or more condition which the Committee deems appropriate under the
circumstances for Eligible Employees or Eligible Directors generally or for an
Eligible Employee or an Eligible Director in particular, and the related Stock
Grant Certificate shall set forth each such condition and the deadline for
satisfying each such condition. Stock subject to such a Stock Grant shall be
issued in the name of an Eligible Employee or Eligible Director only after each
such condition, if any, has been timely satisfied, and any Stock which is so
issued shall be held by the Company pending the satisfaction of the forfeiture
conditions, if any, under § 9.2(b) for the related Stock Grant.

(b)
Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in its
absolute discretion may make any cash payment due under a Stock Unit Grant or
Stock issued in the name of an Eligible Employee or Eligible Director under a
Stock Grant non-forfeitable only upon the satisfaction of one or more objective
employment, performance or other condition that the Committee acting in its
absolute discretion deems appropriate under the circumstances for Eligible
Employees or Eligible Directors generally or for an Eligible Employee or an
Eligible Director in particular, and the related Stock Grant Certificate shall
set forth each such condition, if any, and the deadline, if any, for satisfying
each such condition. An Eligible Employee’s or an Eligible Director’s
non-forfeitable interest in the shares of Stock underlying a Stock Grant or the
cash payable under a Stock Unit Grant shall depend on the extent to which he or
she timely satisfies each such condition. If a share of Stock is issued under
this § 9.2(b) before an Eligible Employee’s or Eligible Director’s interest in
such share of Stock becomes non-forfeitable, (1) such share of Stock shall not
be available for re-issuance under § 3 until such time, if any, as such share of
Stock thereafter is forfeited as a result of a failure to timely



10

--------------------------------------------------------------------------------




satisfy a forfeiture condition and (2) the Company shall have the right to
condition any such issuance on the Eligible Employee or Eligible Director first
signing an irrevocable stock power in favor of the Company with respect to the
forfeitable shares of Stock issued to such Eligible Employee or Eligible
Director in order for the Company to effect any forfeiture called for under the
related Stock Grant Certificate.

(c)
Minimum Period of Service. If the only condition to the forfeiture of a Stock
Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the three (3) year period which starts
on the date as of which the Stock Grant or Stock Unit Grant is made unless the
Committee determines that a shorter period of service (or no period of service)
better serves the Company’s interest.

9.3    Dividends, Voting Rights and Creditor Status.
(a)
Cash Dividends. To the extent set forth in a Stock Grant Certificate, if a
dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Eligible Employee’s or an
Eligible Director’s interest in such Stock (1) is forfeited completely or (2)
becomes completely non-forfeitable, the Company shall pay such cash dividend
directly to such Eligible Employee or Eligible Director. In the case of a Stock
Award providing for the transfer of Stock only upon the satisfaction of
conditions imposed by the Committee, the Stock Grant Certificate may provide
that the number of shares subject to the Stock Grant shall be automatically
increased by the number of Shares that could be purchased with the dividends
paid on an equivalent number of outstanding Shares.

(b)
Stock Dividends. If a dividend is paid on a share of Stock in Stock after such
Stock has been issued under a Stock Grant but before the first date that an
Eligible Employee’s or an Eligible Director’s interest in such Stock (1) is
forfeited completely or (2) becomes completely non-forfeitable, the Company
shall hold such dividend Stock subject to the same conditions under § 9.2(b) as
the related Stock Grant.

(c)
Other. If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that an Eligible Employee’s or an
Eligible Director’s interest in such Stock (1) is forfeited completely or (2)
becomes completely non-forfeitable, the Company shall distribute or hold such
dividend in



11

--------------------------------------------------------------------------------




accordance with such rules as the Committee shall adopt with respect to each
such dividend.
(d)
Voting. Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or an Eligible Director shall have the right to vote the Stock issued
under his or her Stock Grant during the period which comes after such Stock has
been issued under a Stock Grant but before the first date that an Eligible
Employee’s or Eligible Director’s interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable.

(e)
General Creditor Status. Each Eligible Employee and each Eligible Director to
whom a Stock Unit grant is made shall be no more than a general and unsecured
creditor of the Company with respect to any cash payable under such Stock Unit
Grant.

9.4    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as an Eligible Employee’s or an Eligible
Director’s interest in such Stock becomes non-forfeitable under this Plan and
the Stock Grant Certificate, and the certificate or other evidence of ownership
representing such share shall be transferred to the Eligible Employee or
Eligible Director as soon as practicable thereafter.
9.5    Performance-Based Grants and Cash Bonus Incentives.
(a)
General. The Committee may make Stock Grants and Stock Unit Grants and grant
Cash Bonus Incentives to Eligible Employees subject to one or more performance
goals described in § 9.5(b) which is intended to result in the Stock Grant or
Stock Unit Grant or Cash Bonus Incentive qualifying as “performance-based
compensation” under § 162(m) of the Code or (2) make Stock Grants or Stock Unit
Grants or grant Cash Bonus Incentives under such other circumstances as the
Committee deems likely to result in an income tax deduction for the Company with
respect to such Stock Grant or Stock Unit Grant or Cash Bonus Incentive. Each
grant of a Cash Bonus Incentive to an Eligible Employee or Eligible Director
shall be evidenced by a Cash Bonus Incentive Certificate. To the extent that a
Stock Grant, Stock Unit Grant or Cash Bonus Incentive is intended to qualify as
performance-based compensation for purposes of § 162(m) of the Code, such award
shall be granted and administered in accordance with the requirements of the
applicable regulations under § 162(m) of the Code, including the time period for
establishing the performance goals and the requirement that the Committee
certify that the performance goals have been attained before any payment is
made.



12

--------------------------------------------------------------------------------




(b)
Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) return over capital costs or increases in return over capital
costs, (2) return on invested capital or increases in return on invested
capital, (3) operating performance or operating performance improvement,
(4) safety record, (5) customer satisfaction or customer engagement surveys,
(6) total earnings or the growth in such earnings, (7) consolidated earnings or
the growth in such earnings, (8) earnings per share or the growth in such
earnings, (9) net earnings or income or the growth in such earnings or income,
(10) earnings before interest expense, taxes, depreciation, amortization and
other non-cash items or the growth in such earnings, (11) earnings before
interest and taxes or the growth in such earnings, (12) consolidated net income
or the growth in such income, (13) the value of the Company’s common stock or
the growth in such value, (14) the Company’s stock price or the growth in such
price, (15) the weight or volume of paperboard or containerboard produced or
converted, (16) return on assets or the growth on such return, (17) cash flow or
the growth in such cash flow, (18) the Company’s total shareholder return or the
growth in such return, (19) expenses or the reduction of such expenses,
(20) sales or sales growth; (21) overhead ratios or changes in such ratios,
(22) expense-to-sales ratios or the changes in such ratios, or (23) economic
value added or changes in such value added. The performance goals for the
participants will (as the Committee deems appropriate) be based on criteria
related to Company-wide performance, division-specific or other business
unit-specific performance (where the Committee can apply the business criteria
on such basis), plant or facility-specific performance, department-specific
performance, personal goal performance or any combination of the
performance-based goals or criteria.

(c)
Alternative Goals. A performance goal under this § 9.5 may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indexes. Further, the Committee may
express any goal in alternatives, or in a range of alternatives, as the
Committee deems appropriate or helpful, such as including or excluding (1) any
acquisitions or dispositions, restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (2) any event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (3) the effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles.



13

--------------------------------------------------------------------------------






§ 10.
NON-TRANSFERABILITY
No Option, Stock Grant, Stock Unit Grant, Stock Appreciation Right or Cash Bonus
Incentive shall (absent the Committee’s consent) be transferable by an Eligible
Employee or an Eligible Director other than by will or by the laws of descent
and distribution, and any Option or Stock Appreciation Right shall (absent the
Committee’s consent) be exercisable during an Eligible Employee’s or Eligible
Director’s lifetime only by the Eligible Employee or Eligible Director. The
person or persons to whom an Option, Stock Grant, Stock Unit Grant, Stock
Appreciation Right or Cash Bonus Incentive is transferred by will or by the laws
of descent and distribution (or with the Committee’s consent) thereafter shall
be treated as the Eligible Employee or Eligible Director.
§ 11.
SECURITIES REGISTRATION
As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Eligible Director shall, if so requested by the Company, agree to
hold such shares of Stock for investment and not with a view of resale or
distribution to the public and, if so requested by the Company, shall deliver to
the Company a written statement satisfactory to the Company to that effect.
Furthermore, if so requested by the Company, the Eligible Employee or Eligible
Director shall make a written representation to the Company that he or she will
not sell or offer for sale any of such Stock unless a registration statement
shall be in effect with respect to such Stock under the 1933 Act and any
applicable state securities law or he or she shall have furnished to the Company
an opinion in form and substance satisfactory to the Company of legal counsel
satisfactory to the Company that such registration is not required. Certificates
or other evidence of ownership representing the Stock transferred upon the
exercise of an Option or Stock Appreciation Right or upon the lapse of the
forfeiture conditions, if any, on any Stock Grant may at the discretion of the
Company bear a legend to the effect that such Stock has not been registered
under the 1933 Act or any applicable state securities law and that such Stock
cannot be sold or offered for sale in the absence of an effective registration
statement as to such Stock under the 1933 Act and any applicable state
securities law or an opinion in form and substance satisfactory to the Company
of legal counsel satisfactory to the Company that such registration is not
required.
§ 12.
LIFE OF PLAN
No Option or Stock Appreciation Right shall be granted or Stock Grant, Stock
Unit Grant or Cash Bonus Incentive made under this Plan on or after the earlier
of:
(1)
the tenth anniversary of the effective date of this Plan (as determined under §
4), in which event this Plan otherwise



14

--------------------------------------------------------------------------------




thereafter shall continue in effect until all outstanding Options, Stock
Appreciation Rights and Cash Bonus Incentives have been exercised in full or no
longer are exercisable and all Stock issued under any Stock Grants under this
Plan have been forfeited or have become non-forfeitable, or
(2)
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.

§ 13.
ADJUSTMENT
13.1    Capital Structure. The grant caps described in § 3.4, the number, kind
or class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants and Stock Unit Grants made under this
Plan shall be adjusted by the Committee in a reasonable and equitable manner to
preserve immediately after
(a)
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or

(b)
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.
13.2    Available Shares. If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 13.1, then the Committee shall adjust the number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 so that there is a
sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 13.1 without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded. Furthermore, the Committee shall adjust such number, kind or class
(or any combination thereof) of shares of Stock reserved under § 3.1 in light of
any of the events described in § 13.1(a) and § 13.1(b) to the extent the


15

--------------------------------------------------------------------------------




Committee acting in good faith determinates that a further adjustment would be
appropriate and proper under the circumstances and in keeping with the purposes
of this Plan without seeking the approval of the Company’s shareholders for such
adjustment unless such approval is required under applicable law or the rules of
the stock exchange on which shares of Stock are traded.
13.3    Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have the right to make Stock Grants, Stock Unit Grants and Option and Stock
Appreciation Right grants (without regard to any limitations set forth under 3.4
of this Plan) to effect the assumption of, or the substitution for, outstanding
stock grants, stock unit grants and option and stock appreciation right grants
previously made by any other corporation to the extent that such corporate
transaction calls for such substitution or assumption of such outstanding stock
grants, stock unit grants and stock option and stock appreciation right grants.
Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company’s
shareholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.
13.4    Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.
§ 14.
CHANGE IN CONTROL
14.1    General Rules.
(a)
Continuation or Assumption. If as a part of a Change in Control there is a
continuation by the Company of, or an assumption by the Company's successor of,
an outstanding Cash Bonus Incentive, Option, Stock Appreciation Right, Stock
Grant or Stock Unit Grant, then (subject to § 14.1(c) and § 14.2) each Eligible
Employee's rights and each Eligible Director's rights with respect to each such
then outstanding grant under this Plan which is so continued or assumed shall
vest in accordance with any service-based vesting schedule set forth in the
terms of such grant unless the Eligible Employee's employment or the Eligible
Director's service is terminated other than for "cause" or he or she resigns for
"good



16

--------------------------------------------------------------------------------




reason" before he or she has the opportunity to satisfy such service
requirement, in which event his or her interest in such grant shall vest 100% at
the time of such termination. The terms "cause" and "good reason" shall be
defined in the related Cash Bonus Incentive Certificate, Option Certificate,
Stock Appreciation Right Certificate or Stock Grant Certificate.
(b)
No Continuation or Assumption. If as a part of a Change in Control there is no
continuation or assumption of an outstanding Cash Bonus Incentive, Option, Stock
Appreciation Right, Stock Grant or Stock Unit Grant described in § 14.1(a), then
(subject to § 14.1(c) and § 14.2) each Eligible Employee's rights and each
Eligible Director's rights with respect to each such then outstanding grant
under this Plan which is not so continued or assumed shall vest 100% on the
Change Effective Date and automatically shall be cancelled in exchange for
(1) the payment due under any such Cash Bonus Incentive if the grant cancelled
is a Cash Bonus Incentive, (2) a payment equal to the excess, if any, of the
value assigned to a share of Stock in connection with such Change in Control
over the Option Price or SAR Value, as applicable, times the number of shares of
Stock subject to such Option or Stock Appreciation Right if the grant cancelled
is an Option or a Stock Appreciation Right, (3) a payment equal to the value
assigned to a share of Stock in connection with such Change in Control times the
number of shares of Stock subject to a Stock Grant if the grant cancelled is a
Stock Grant and (4) the payment due under any Stock Unit Grant if the grant
cancelled is a Stock Unit Grant.

(c)
Performance Conditions. If vesting with respect to an outstanding Cash Bonus
Incentive, Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant is
based in whole or in part on the satisfaction of a performance condition, or
more than one performance condition, which has a "target" level of performance
and there is a Change in Control, then such performance "target," or each such
performance "target," shall be deemed to have been met at 100% of the "target"
on the Change Effective Date unless the Committee determines that such "target"
performance has already been exceeded (in which event the Committee shall
determine the appropriate level of performance with respect to such grant) or
the related performance measurement period has expired before the Change
Effective Date.

14.2    Exception to General Rules. The general rules set forth in § 14.1 shall
be applicable except to the extent that there are different, special rules
applicable to an Eligible Employee or an Eligible Director which are set forth
his or her Cash Bonus Incentive Certificate, Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate or in an Eligible
Employee's employment agreement.


17

--------------------------------------------------------------------------------




§ 15.
AMENDMENT OR TERMINATION
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date. The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants, Stock Unit Grants or Cash Bonus Incentives under this
Plan at any time and may terminate this Plan at any time; provided, however, the
Board shall not have the right unilaterally to modify, amend or cancel any
Option, Stock Appreciation Right granted or Stock Grant or Cash Bonus Incentive
made before such suspension or termination unless (1) the Eligible Employee or
Eligible Director consents in writing to such modification, amendment or
cancellation or (2) there is a dissolution or liquidation of the Company or a
transaction described in § 13.1 or § 14.
§ 16.
MISCELLANEOUS
16.1    Shareholder Rights. No Eligible Employee or Eligible Director shall have
any rights as a shareholder of the Company as a result of the grant of an Option
or a Stock Appreciation Right pending the actual delivery of the Stock subject
to such Option or Stock Appreciation Right to such Eligible Employee or Eligible
Director. An Eligible Employee’s or an Eligible Director’s rights as a
shareholder in the shares of Stock which remain subject to forfeiture under §
9.2(b) shall be set forth in the related Stock Grant Certificate.
16.2    No Contract of Employment. The grant of an Option, a Stock Appreciation
Right, a Stock Grant, Stock Unit Grant or Cash Bonus Incentive to an Eligible
Employee or Eligible Director under this Plan shall not constitute a contract of
employment or a right to continue to serve on the Board and shall not confer on
an Eligible Employee or Eligible Director any rights upon his or her termination
of employment or service in addition to those rights, if any, expressly set
forth in this Plan or the related Option Certificate, Stock Appreciation Right
Certificate, Stock Grant Certificate or Cash Bonus Incentive Certificate.
16.3    Withholding. Each Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant and Cash Bonus Incentive shall be made subject to the condition that
the Eligible Employee or Eligible Director consents to whatever action the
Committee directs to satisfy the minimum statutory federal and state tax
withholding requirements, if any, which the Company determines are applicable to
the exercise of such Option, Stock Appreciation Right or Cash Bonus Incentive or
to the satisfaction of any forfeiture conditions with respect to Stock subject
to a Stock Grant or Stock Unit Grant issued in the name of the Eligible Employee
or Eligible Director. No withholding shall be effected


18

--------------------------------------------------------------------------------




under this Plan which exceeds the minimum statutory federal and state
withholding requirements, unless otherwise elected by the Eligible Employee or
Eligible Director and agreed to by the Company, provided that such election does
not trigger any liability classifications of any award granted hereunder.
16.4    Compensation Recoupment Policy. All outstanding awards and all payments
made under the Plan shall be subject to any compensation recoupment or
“clawback” policy of the Company providing for the recovery of compensation upon
a material accounting restatement, as such policy is in effect from time to
time. By accepting the grant of any award hereunder, each Eligible Employee
shall be deemed to agree to be bound by such policy.
16.5    Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Delaware. Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular. All references to applicable laws shall
be deemed to include any amendments to such laws and any successor provisions to
such laws. Finally, if there is any conflict between the terms of this Plan and
the terms of any Option Certificate, Stock Appreciation Right Certificate, Stock
Grant Certificate or Cash Bonus Incentive Certificate, the terms of this Plan
shall control.
16.6    Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that an Eligible Employee or
an Eligible Director (as a condition to the exercise of an Option or a Stock
Appreciation Right or the issuance of Stock subject to a Stock Grant) enter into
any agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by the Company.
16.7    Rule 16b-3. The Committee shall have the right to amend any Option,
Stock Grant, Stock Appreciation Right or Cash Bonus Incentive to withhold or
otherwise restrict the transfer of any Stock or cash under this Plan to an
Eligible Employee or Eligible Director as the Committee deems appropriate in
order to satisfy any condition or requirement under Rule 16b-3 to the extent
Rule 16 of the 1934 Act might be applicable to such grant or transfer.
16.8    Section 409A. To the extent that any award granted or payment due under
the Plan is considered “deferred compensation” subject to § 409A of the Code,
the terms of the Plan and the terms of the applicable award agreement or
certificate shall be interpreted and administered in a manner so that an
Eligible Director or Eligible Employee who receives such an award shall not
become subject to taxation under § 409A of the Code.


19

--------------------------------------------------------------------------------




16.9    Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with an Eligible
Employee or Eligible Director which expressly provides for the acceleration in
vesting of an outstanding Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant or Cash Bonus Incentive or for the extension of the deadline to
exercise any rights under an outstanding Option, Stock Appreciation Right, Stock
Grant, Stock Unit Grant or Cash Bonus Incentive, any such acceleration or
extension shall be deemed effected pursuant to, and in accordance with, the
terms of such outstanding Option, Stock Appreciation Right, Stock Grant, Stock
Unit Grant or Cash Bonus Incentive and this Plan even if such employment
agreement or other agreement is first effective after the date the outstanding
Option, Stock Appreciation Right or Cash Bonus Incentive was granted or the
Stock Grant, Stock Unit Grant or Cash Bonus Incentive was made.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.
WESTROCK COMPANY
By: /s/ Steven C. Voorhees    
Date: February 2, 016            


20